Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-19 are pending.
Claims 1-9 and 11-19 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2020 is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 2,847,175 to Farley et al.



Regarding claim 1, Farley et al. discloses a revolving stand with rotatable powering source comprising:

a lower base body (7) having a lower wall, a sidewall surrounding the lower wall, and defining a body cavity;

an electrical body plug (47, 48) electrically coupled to a body electrical cord extending outwardly from the sidewall of the lower base body;

an upper base body (8) with a top surface, with a bottom surface opposing the top surface, defining an extension outlet port (no numeral, see fig. 3, for example) on the top surface of the upper base body, and with an extension electrical outlet (40) coupled thereto, having outlet ports  (20, 21) oriented in a longitudinal direction, disposed within the extension outlet port, and operably configured to electrically couple with the electrical body plug;

an electrical extension plug (40’) electrically coupled to an extension electrical cord extending outwardly from and electrically coupled to the extension electrical outlet;

a bearing assembly (35, 26, 44, 12) (fig. 4) rotatably coupling the upper base body to the lower base body, the bearing assembly interposed between the lower base body and the upper base body; and

a motor (16) housed in the body cavity, electrically coupled to the electrical body plug, and operably coupled to the upper base body, the motor operably configured to selectively rotate the upper base body, with the extension electrical outlet, at least 180° along a base rotation path with respect to the lower base body.

Regarding claim 2, wherein the bearing assembly further comprising:
a plurality of gears (17, 36) directly coupled together in a meshed configuration, one of the plurality of gears directly coupled to the motor and another of the plurality of gears coupled to the upper base body.

Regarding claim 3, wherein the plurality of gears further comprise
a pinion gear directly coupled to the motor and an annular gear having a sidewall with an inner surface having a plurality of teeth disposed thereon and with pinion gear directly coupled thereto, the annular gear with an upper surface including the bottom surface of the upper base body directly coupled thereto.

Regarding claim 4, wherein the bearing assembly further comprises:
a lower track (at 12 for example) directly coupled to the lower base body; and
an annular gasket (38, 39) interposed between and directly coupled to the lower track and the annular gear.



Regarding claim 6, the revolving stand of claim 1 further comprising:

an electronic control unit (see fig. 5) housed in the body cavity and electrically coupled to the electrical extension plug and communicatively coupled to at least one of the electrical extension plug and motor and operably configured to at least one of emit an electronic signal to operate the motor and emit an electronic signal completing an electrical circuit on the electrical extension plug.

Regarding claim 7, the revolving stand according to claim 6, further comprising:
a remote control (switches 42, 43,45) (figs 2, 5) communicatively coupled to the electronic control unit and operably configured to cause the electronic control unit to emit the at least one of the electronic signal to operate the motor and the completion of the electrical circuit on the electrical extension plug.

Regarding claim 12, wherein the upper base body further comprises:



Regarding claim 13, wherein: a portion of the top surface of the upper base body enclosed by the outer lip is substantially planar.

Regarding claim 14, claim 14 recites limitations similar or equal to claim 5, therefore also reads on Farley et al.

Regarding claims 15-16 and 18-19, claims 15-16 and 18-19 recite limitations similar or equal to those recited in claims 1-5, therefore also met by Farley et al. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. 


Regarding claim 9, Farley et al as modified also teaches wherein the upper base body further comprises:
a perimeter edge surrounding the top surface of the upper base body, the outlet port disposed proximal to the perimeter edge.

Regarding claim 11, Farley et al. also teaches wherein the lower base body further comprises:
a top surface and a bottom surface opposing the top surface of the lower base body, the bottom surface having a plurality of legs (see portions 9, for example, figs 3-4) extending below portions 23, where the stand can rest) extending therefrom but does not specifically show the use of the legs that are independently and selectively adjustable in longitudinal length.

.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include rotatable base stand with powering source having lower base, upper base, electrical plug, bearing assembly and motor are cited but not relied upon and are deemed to be less relevant than the relied upon references.
US 3017150; US 6320327; US 5190261; US 10896795; US 2485460; 3042350.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN LE/Primary Examiner, Art Unit 3632